—Appeal by the defendant from a judgment of the Supreme Court, Queens County (McDonald, J.), rendered June 9, 1998, convicting him of attempted burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The court properly submitted the charge of attempted burglary in the second degree as a lesser-included offense of burglary in the second degree, since there was a reasonable view of the evidence to support a finding that the defendant attempted unlawful entry into the building with the intent to commit a crime therein (see, People v Briggs, 111 AD2d 340). O’Brien, J. P., Thompson, H. Miller and Schmidt, JJ., concur.